


Exhibit 10.02

 

FORM OF CITIGROUP AWARD AGREEMENT

 

Citigroup Inc.

Performance Share Unit Award Agreement

Summary

 

Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the “Participant”) the
performance share unit award summarized below pursuant to the terms of the
Discretionary Incentive and Retention Award Plan, as amended and restated
effective January 1, 2013 (“DIRAP”).  The terms, conditions and restrictions of
your award are contained in this Award Agreement, including the attached Terms
and Conditions (together, the “Agreement”).

 

For the award to be effective, you must sign below and return this page of the
Agreement.

 

Summary of Participant’s Performance Share Unit Award (the “Award”)

 

Award Date

 

February 19, 2013

Target Award (the “Target Award”)

 

[Number] Performance Share Units (“PSUs”)

Vesting Dates (and percentage vesting), (each, a “Vesting Date”)

 

January 20, 2014 (33 1/3%)(1)
January 20, 2015 (33 1/3%)
January 20, 2016 (33 1/3%)

 

Acceptance and Agreement by Participant. I hereby accept the Award described
above, and agree to be bound by the terms, conditions and restrictions of such
award as set forth in this Agreement (which includes the attached Terms and
Conditions), acknowledging hereby that I have read and that I understand such
document, and that I am subject to Citigroup’s policies, as in effect from time
to time, relating to the administration of Citigroup’s incentive compensation
programs.

 

CITIGROUP INC.

 

PARTICIPANT’S SIGNATURE:

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

Name:

 

[Title]

 

 

 

--------------------------------------------------------------------------------

(1)  Vesting dates of February 20, 2014, February 20, 2015 and February 20, 2016
for Code Staff (as defined herein).

 

--------------------------------------------------------------------------------


 

CITIGROUP INC.

PERFORMANCE SHARE UNIT AWARD AGREEMENT

TERMS AND CONDITIONS

 

The Terms and Conditions below constitute part of this Agreement and relate to
the Award described on the Award Summary.  Except as otherwise provided herein,
the “Company” shall mean Citigroup and its consolidated subsidiaries.  The
“Committee” shall mean the Personnel and Compensation Committee of the Citigroup
Board of Directors or any person acting with authority delegated from such
Committee.

 

1.             Participant Acknowledgements.  By accepting the Award,
Participant acknowledges that:

 

(a)           He has read and understands these Terms and Conditions.

 

(b)           He understands that the Award and all other incentive awards are
entirely discretionary.  Participant acknowledges that, absent a prior written
agreement to the contrary, he has no right to receive the Award, or any
incentive award, that receipt of the Award or any other incentive award is
neither an indication nor a guarantee that an incentive award of any type or
amount will be made in the future, and that the Company is free to change its
practices and policies regarding incentive awards at any time in its sole
discretion.

 

(c)           The Award will be cancelled if performance and vesting conditions
set forth herein are not satisfied.  The Award is a forward-looking award that
delivers value only to the extent that performance goals and conditions are
attained and specified service conditions are satisfied.

 

(d)           Any actual, anticipated, or estimated financial benefit to
Participant from the Award (or any other incentive award) is not and shall not
be deemed to be a normal or an integral part of Participant’s regular or
expected salary or compensation from employment for any purpose.  Participant
hereby agrees that neither the Award nor any amounts payable in respect of the
Award shall be considered when calculating any statutory, common law or other
employment-related payment to Participant, including any severance, resignation,
termination, redundancy, end-of-service, bonus, long-service awards, pension,
superannuation or retirement or welfare or similar payments, benefits or
entitlements.

 

(e)           The value that may be realized from the Award, if any, is
contingent and depends on the future market price of Citigroup stock, among
other factors.  Any monetary value assigned to the Award in any communication is
contingent, hypothetical, and for illustrative purposes only and does not
express or imply any promise or intent by the Company to deliver, directly or
indirectly, any certain or determinable cash value to Participant.

 

(f)            The Award is an unsecured general obligation of Citigroup and,
until paid in accordance with its terms, is subject to the claims of Citigroup’s
creditors.  The currency in which Participant’s Award is denominated and/or paid
and any required tax withholding and reporting will be in accordance with
Citigroup’s policies, as in effect from time to time, relating to the
administration of Citigroup’s incentive compensation programs.

 

(g)           The Award does not confer any shareholder rights of any kind.  The
Award is not an equity security of Citigroup, and as such, Participant has no
shareholder rights derived from the Award.  The Award does not confer any voting
rights or rights to dividends at any time, and all value attributable to the
Award including the amount equal to cash dividends referenced in Section 2(e) is
compensation.

 

2

--------------------------------------------------------------------------------


 

2.             Performance Share Units.

 

(a)                General.  The value of each PSU corresponds to one share of
Citigroup common stock; however, PSUs are deliverable only in cash.  The
portion, if any, of Participant’s Target Award that will be earned is based on
the Company’s performance against the performance measures set forth in this
Section 2, the Award’s vesting conditions, and the other terms and conditions of
this Agreement.

 

(b)                Citigroup’s Average Return on Assets.

 

(i)                 Performance Grids.  One-half of Participant’s Target Award
will be earned based on Citigroup’s Average ROA, as defined herein.  For
Participants who have not been designated by the Company prior to the Award Date
as Code Staff for purposes of the Award pursuant to regulations and other
guidance issued by the U.K. Financial Services Authority (hereinafter, “Code
Staff”), the number of PSUs earned by Participant based on Average ROA (subject
to vesting and the other terms and conditions of the Award) will be determined
by multiplying the number of PSUs representing one-half of Participant’s Target
Award by a percentage determined as follows:

 

Average ROA

 

Percentage Earned Based 
on Average ROA

Less than 0.6%

 

Entire Award is cancelled under Section 2(d)

0.6%

 

0%

0.85%

 

100%

1.0% or greater

 

150%

 

For a Participant who is Code Staff, the number of PSUs earned by Participant
based on Average ROA (subject to vesting and the other terms and conditions of
the Award) will be determined by multiplying the number of PSUs representing
one-half of Participant’s Target Award by a percentage determined as follows:

 

Average ROA

 

Percentage Earned Based 
on Average ROA

Less than 0.6%

 

Entire Award is cancelled under Section 2(d)

0.6%

 

0%

0.85% or greater

 

100%

 

The percentage earned between each Average ROA performance level in the tables
above shall be determined by straight line interpolation in each case.

 

(ii)                Defined Terms.  For purposes of this Agreement:

 

“Annualized Net Income” shall mean the Company’s reported GAAP net income for a
given quarter excluding credit valuation adjustments/debt valuation adjustments
(CVA/DVA) divided

 

3

--------------------------------------------------------------------------------


 

by the number of calendar days in the given quarter multiplied by the number of
calendar days in the given year.

 

“Average ROA” shall mean the average of the Company’s Quarterly ROAs for the
twelve calendar quarters beginning with the first quarter of 2013, through and
including the fourth quarter of 2015.

 

“Quarterly ROA” shall mean the Company’s Annualized Net Income for a given
calendar quarter divided by the average daily GAAP assets of the Company during
the same period.  Average daily GAAP assets of the Company shall be determined
under procedures developed by the Company’s Finance function, and such
procedures shall be final and binding on Participant.

 

(c)                Relative Total Shareholder Return.

 

(i)                 Performance Grids.  One-half of Participant’s Target Award
will be earned based on the TSR, as defined herein, on shares of Citigroup
common stock as compared to the TSRs of the Comparison Group during the
Performance Period.  For Participants who are not Code Staff, the number of PSUs
earned based on relative TSR (subject to vesting and the other terms and
conditions of the Award) will be determined by multiplying the number of PSUs
representing one-half of Participant’s Target Award by a percentage determined
as follows:

 

Relative TSR (Percentile) of Citigroup

 

Percentage Earned Based 
on Relative TSR

Lower than 25th

 

Entire Award is cancelled under Section 2(d)

25th

 

0%

50th

 

100%

75th or higher

 

150%

 

For Participants who are Code Staff, the number of PSUs earned based on relative
TSR (subject to vesting and the other terms and conditions of the Award) will be
determined by multiplying the number of PSUs representing one-half of
Participant’s Target Award by a percentage determined as follows:

 

 

Relative TSR (Percentile) of Citigroup

 

Percentage Earned Based 
on Relative TSR

Lower than 25th

 

Entire Award is cancelled under Section 2(d)

25th

 

0%

50th or higher

 

100%

 

The percentage earned between each relative TSR performance level in the tables
above shall be determined by straight line interpolation in each case.

 

(ii)                Determination of Percentiles.  After the end of the
Performance Period, the Committee shall rank each member of the Comparison Group
according to TSR.  The 75th 

 

4

--------------------------------------------------------------------------------


 

Percentile TSR is the average TSR of the second and third highest TSRs in the
Comparison Group; the 50th Percentile TSR is the average TSR of the fourth and
fifth highest TSRs in the Comparison Group; and the 25th Percentile TSR is the
average TSR of the sixth and seventh highest TSRs in the Comparison Group. 
Citigroup’s TSR will then be compared to TSRs of the Comparison Group.  This
approach to determining percentiles may be equitably adjusted by the Committee
if there is a change in the number of companies in the Comparison Group.

 

(iii)               Example.  Appendix A hereto provides an example of the
calculation of relative TSR for purposes of this Agreement.

 

(iv)               Defined Terms.  For purposes of this Agreement:

 

“Applicable Exchange” shall mean the Frankfurt Stock Exchange for Deutsche Bank
AG, the London Stock Exchange for Barclays plc and HSBC Holdings plc, and the
New York Stock Exchange for all other members of the Comparison Group and
Citigroup.

 

“Comparison Group” shall mean the shares of common stock regularly traded on the
Applicable Exchange (under the symbol listed below next to the company’s name)
of each of the companies listed below:

 

Bank of America Corporation (NYSE: BAC)

Barclays plc (LSE: BARC)

Deutsche Bank AG (FWB: DBK)

The Goldman Sachs Group, Inc. (NYSE: GS)

HSBC Holdings plc (LSE: HSBA)

JPMorgan Chase & Co. (NYSE: JPM)

Morgan Stanley (NYSE: MS)

Wells Fargo & Company (NYSE: WFC)

 

In the event that any member of the Comparison Group is involved in any event
that results in such member ceasing to be traded on the Applicable Exchange at
any time during the Performance Period, then such entity may be removed by the
Committee as a member of the Comparison Group and the determination of the
relative TSR (percentile) of Citigroup shall be adjusted accordingly.

 

“Performance Period” shall mean January 1, 2013 through December 31, 2015.

 

“TSR” for Citigroup or any member of the Comparison Group shall be expressed as
a percentage determined by dividing: (A) (1) the closing price on the Applicable
Exchange on the last trading day in the Performance Period plus (2) the sum of
all dividends paid on the applicable class of common stock during the
Performance Period minus (3) the closing price on the Applicable Exchange on the
trading day immediately preceding the first day of the Performance Period, by
(B) the closing price on the Applicable Exchange on the trading day immediately
preceding the first day of the Performance Period.  Percentages shall not be
adjusted for changes in currency exchange rates during the Performance Period or
any other period, and shall be equitably adjusted to account for changes in
capital structure or other events as provided in Section 9.

 

(d)                Cancellation of Entire Award.  Notwithstanding anything
herein to the contrary and after any adjustments made by the Committee pursuant
to Section 2(c) or Section 9, if either (i) the Average ROA is less than 0.6%,
or (ii) Citigroup’s relative TSR as determined in

 

5

--------------------------------------------------------------------------------


 

accordance with Section 2(c) is lower than the 25th percentile, then
Participant’s entire Award shall be cancelled, without regard to the performance
determined under the other metric.

 

(e)                Conversion of Vested Earned PSUs to Cash.  After the end of
the Performance Period, the Committee shall determine the percentages of Target
Award PSUs that have been earned after determining the Average ROA pursuant to
Section 2(b) hereof and relative TSR pursuant to Section 2(c) hereof, making any
adjustments as needed or required under Section 9 hereof.  The Committee will
then multiply those percentages by the allocable number of Target Award PSUs
(the “Earned Award”), to derive a number of PSUs constituting the Earned Award. 
After Participant’s final Vesting Date as set forth in the Award Summary, the
Committee shall then determine the extent to which Participant has vested in his
Earned Award, determined after applying the provisions of Section 3 and Section
4 hereof.  As of March 15, 2016 (the “Award Payment Date”), Participant shall
receive a cash payment equal to (i) the number of PSUs in Participant’s vested
Earned Award multiplied by the average of the high and low prices of Citi common
stock on the NYSE on Participant’s final Vesting Date, plus (ii) (A) the number
of PSUs in Participant’s vested Earned Award multiplied by (B) an amount equal
to the sum of all cash dividends (regular and special) paid on a share of
Citigroup common stock after December 31, 2012 and on or before the Award
Payment Date.

 

(f)            Hold-back Period for Code Staff. If Participant is Code Staff,
the cash value of the Earned Award with a Vesting Date of February 20, 2016
shall be delivered as of August 20, 2016.

 

(g)           Committee Authority.  The Committee has exclusive and binding
authority to make all determinations relating to the determination of Average
ROA, relative TSR and other provisions of the Agreement, to interpret the
Agreement, to make all legal and factual determinations relating to the Award,
and to determine all questions arising in the administration of the Award and
the Agreement, including, without limitation, the reconciliation of any
inconsistent provisions, the resolution of ambiguities, the correction of any
defects, and the supplying of omissions.  Each interpretation, determination or
other action made or taken by the Committee shall be final and binding on all
persons.  To the extent permitted by applicable law, the Committee may delegate
to one or more employees of the Company some or all of its authority over the
administration of the Award.  Such delegation need not be in writing.

 

3.             Termination of Employment and Other Changes in Status.  If
Participant’s employment with the Company terminates or is interrupted before
the final Vesting Date set forth in the Award Summary, or if Participant’s
status changes under the circumstances described below, Participant’s rights
with respect to the Award will be affected as provided in this Section 3. 
Participant’s vested status determines the percentage of the Earned Award he is
eligible to receive after the end of the Performance Period.  In all cases, a
vested Award will be delivered only after the end of the Performance Period,
after the Committee determines Participant’s Earned Award.  If Participant’s
employment with the Company terminates for any reason not described below, the
Award will be cancelled.

 

(a)           Voluntary Resignation.  If Participant voluntarily terminates his
employment with the Company and at such time does not satisfy the conditions of
Section 3(j) or (k) below, vesting of the Award will cease on the date
Participant’s employment is so terminated; the unvested portion of the Award
will be cancelled and Participant shall retain his rights in the portion of the
Award that has vested as of Participant’s termination date subject to all other
provisions of this Agreement.

 

6

--------------------------------------------------------------------------------


 

(b)           Disability.  The Award will continue to vest on schedule subject
to all other provisions of this Agreement during Participant’s approved
disability leave pursuant to a Company disability policy.  If Participant’s
approved disability leave ends with a termination of Participant’s employment by
the Company on account of Participant’s disability, the unvested portion of the
Award will continue to vest on schedule subject to all other provisions of this
Agreement.

 

(c)           Approved Personal Leave of Absence (Non-Statutory Leave).

 

(i)            The Award will continue to vest on schedule subject to all other
provisions of this Agreement during the first six months of Participant’s
personal leave of absence that was approved by the Company in accordance with
the leave of absence policies applicable to Participant (an “approved personal
leave of absence”). The unvested portion of the Award will be cancelled as soon
as the approved personal leave of absence has exceeded six months, except as
provided in paragraph (ii) below.

 

(ii)           If Participant’s employment terminates for any reason specified
elsewhere in this Section 3 during the first six months of an approved personal
leave of absence, the Award will be treated as described in the applicable
provision of this Section 3. If Participant satisfies the conditions of Section
3(k) before the approved personal leave of absence exceeds six months, the
unvested portion of the Award will continue to vest on schedule subject to
Section 3(k), as applicable.

 

(d)           Statutory Leave of Absence.  The unvested portion of the Award
will continue to vest on schedule subject to all other provisions of this
Agreement during a leave of absence that is approved by the Company, is provided
by applicable law and is taken in accordance with such law and applicable
Company policy (a “statutory leave of absence”).  If Participant’s employment
terminates for any reason specified elsewhere in this Section 3 during a
statutory leave of absence, the Award will be treated as described in the
applicable provision of this Section 3. If Participant satisfies the conditions
of Section 3(k) during a statutory leave of absence, the unvested portion of the
Award will continue to vest on schedule, subject to Section 3(k). If a statutory
leave of absence is followed without interruption by an approved personal leave
of absence, Participant will be deemed to have voluntarily terminated his
employment pursuant to Section 3(a) (or Section 3(k), if applicable) on the date
that the combined leaves exceed six months.

 

(e)           Death.  If Participant’s employment terminates by reason of
Participant’s death or if Participant dies following a termination of his
employment during the Performance Period while he is continuing to vest in his
Award, the unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement, and the Award will be paid to
Participant’s estate after the Earned Award has been determined.

 

(f)            Involuntary Termination for Gross Misconduct.  If the Company
terminates Participant’s employment because of Participant’s “gross misconduct”
(as defined below) before the Award becomes an Earned Award, the Award,
including any vested portion of the Award, will be cancelled as of the date
Participant’s employment is terminated and Participant shall have no further
rights of any kind with respect to the Award.  For purposes of this Agreement,
“gross misconduct” means any conduct that is determined by the Committee, in its
sole discretion, (i) to be in competition with the Company’s business
operations, (ii) to be in breach of any obligation that Participant owes to the
Company or Participant’s duty of loyalty to the

 

7

--------------------------------------------------------------------------------


 

Company, (iii) to be materially injurious to the Company, or (iv) to otherwise
constitute gross misconduct.

 

(g)           Involuntary Termination Other than for Gross Misconduct.  If
Participant’s employment is terminated by the Company involuntarily other than
for gross misconduct, including under a reduction in force or job discontinuance
program, the unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement.

 

(h)           Transfer to Non-Participating Subsidiary.  If Participant
transfers to a subsidiary that is a member of the “controlled group” of
Citigroup (as defined below), any unvested portion of the Award will continue to
vest on schedule subject to all other provisions of this Agreement.  If
Participant transfers to a subsidiary that is not a member of the “controlled
group” of Citigroup (as defined below), the provisions of Section 3(g) will
apply to the Award. For purposes of this Agreement, “controlled group” has the
meaning set forth in Treas. Reg. § 1.409A-1(h)(3).

 

(i)            Employing Company is Acquired by Another Entity (Change in
Control).  If Participant is employed by a company or other legal entity other
than Citigroup where Citigroup ceases to own, directly or indirectly, at least
50% of the voting power or value of the equity of the employing entity, the
unvested portion of the Award will continue to vest on schedule subject to all
other provisions of this Agreement.  A change in control of Citigroup Inc., as
defined in the 2009 Stock Incentive Plan or otherwise, shall not cause the Award
to vest or otherwise affect the vesting of the Award (although, for the
avoidance of doubt, the Average ROA and relative TSR percentiles may be
equitably adjusted pursuant to Section 9(b) hereof).

 

(j)            Voluntary Resignation to Pursue Alternative Career.  If
Participant has not met the conditions of Section 3(k), and Participant
voluntarily resigns from his employment with the Company to work in a full-time
paid career in government service, for a bona fide charitable institution, or as
a teacher at a bona fide educational institution, and/or otherwise satisfies the
alternative or additional requirements (including written management approvals)
that may be imposed by then applicable guidelines adopted for the purposes of
administering this provision (an “alternative career”), the unvested portion of
the Award will continue to vest on schedule subject to all other provisions of
this Agreement, provided that Participant remains continuously employed in the
alternative career (or a new alternative career) until each scheduled Vesting
Date, or until such earlier date on which Section 3(e) applies. Vesting under
this Section 3(j) will be conditioned upon Participant providing by each
subsequent Vesting Date, if requested by the Company, a written certification of
compliance with the Company’s alternative career guidelines, in a form
satisfactory to the Company. If an acceptable certification is not provided by
the relevant Vesting Date, the unvested portion of the Award will be cancelled.

 

                (k)           Satisfying the “Rule of 60.”  If Participant (i)
is at least age 50 and has completed at least five full years of service with
the Company and Participant’s age plus the number of full years of service with
the Company equals at least 60, or (ii) Participant is under age 50, but has
completed at least 20 full years of service with the Company and Participant’s
age plus the number of full years of service with the Company equals at least 60
(the “Rule of 60”), the unvested portion of the Award will continue to vest on
schedule subject to all other provisions of this Agreement, provided that if
Participant has voluntarily terminated his employment, Participant is not, at
any time up to and including each scheduled Vesting Date (or until such earlier
date on which Section 3(e) applies), employed by a Significant Competitor of the
Company (as defined in Section 3(l) below).

 

8

--------------------------------------------------------------------------------

 

(l)            Definition of “Significant Competitor;” Certification of
Compliance.

 

(i) For purposes of this Agreement, a “Significant Competitor” of the Company
shall mean any company or other entity designated by the Committee as such and
included on a list of Significant Competitors that will be made available to
Participant and which may be updated by the Company from time to time in its
discretion.

 

(ii) Whenever the Award continues to vest pursuant to Section 3(k) following a
termination of employment, the vesting of the Award will be conditioned upon
Participant’s providing by each subsequent Vesting Date, if requested by the
Company, a written certification that Participant has not been employed by a
Significant Competitor in a form satisfactory to the Company. The list of
Significant Competitors in effect at the time Participant terminates employment
with the Company will apply to such certification. If an acceptable
certification is not provided by the relevant Vesting Date, vesting of the Award
will cease and Participant shall have no further rights of any kind with respect
to the Award.

 

                (m)          Additional Condition Applicable to Post-Employment
Vesting.  The Committee may cancel the unvested portion of the Award if it
determines, in its sole discretion, that Participant has, during or after
Participant’s employment with the Company, engaged in conduct that breaches any
obligation or duty of loyalty to the Company, or that is materially injurious to
the Company.

 

4.             Other Vesting Conditions and Clawbacks.  In addition to the
time-based vesting schedule set forth in the Award Summary, the Award is subject
to the additional vesting and clawback conditions set forth below, which may
result in the reduction or cancellation of the  Award prior to the time the
Award becomes an Earned Award.  The performance vesting and clawback conditions
described in this Section 4 do not change during the performance period of the
Award, regardless of Participant’s status as an active or terminated employee or
other change in employment status.

 

(a)           Performance Vesting Condition.  The Committee may cancel all or a
portion of the Award (including a Vested Award) prior to the time it becomes an
Earned Award if it determines, in its sole discretion, that Participant has had
significant responsibility for a material adverse outcome for Citigroup or any
of its businesses or functions.  The Committee shall have the exclusive
discretionary authority to determine and define “significant responsibility” and
“material adverse outcome.”

 

(b)           Clawback.  The Committee may cancel all or a portion of the Award
prior to the time the Award becomes an Earned Award if it determines, in its
sole discretion, that: (i) Participant received the Award based on materially
inaccurate publicly reported financial statements; (ii) Participant knowingly
engaged in providing materially inaccurate information relating to publicly
reported financial statements; (iii) Participant materially violated any risk
limits established or revised by senior management and/or risk management; or
(iv) Participant engaged in gross misconduct.

 

(c)           EU Clawback.  In addition, if Participant is Code Staff, the
Committee may cancel all or a portion of the Award prior to the time the Award
becomes an Earned Award if it determines, in its sole discretion, that: (i)
there is reasonable evidence that Participant engaged in misconduct or committed
material error, in either case in connection with his employment, or (ii)
Citigroup or Participant’s business unit has suffered a material downturn in its
financial performance or a material failure of risk management.

 

9

--------------------------------------------------------------------------------


 

(d)           Additional Conditions.  Vesting and payment of the Award are
subject to receipt of the information necessary to make required tax payments
and confirmation by Citigroup that all applicable conditions to vesting and
payment have been satisfied.  All payments pursuant to the Award will be net of
any amounts withheld for taxes.

 

5.             Transferability.

 

(a)           Transfers by Participant.  The Award may not be sold, pledged,
hypothecated, assigned, margined or otherwise transferred, other than by will or
the laws of descent and distribution, and neither the Award nor any interest or
right therein shall be subject to the debts, contracts or engagements of
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law, by judgment, lien, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy or divorce), and any attempted
disposition thereof shall be null and void, of no effect, and not binding on the
Company in any way. Participant agrees that any purported transfer shall be null
and void, and shall constitute a breach of this Agreement causing damage to the
Company for which the remedy shall be cancellation of the Award. During
Participant’s lifetime, all rights with respect to the Award shall be
exercisable only by Participant, and any and all payments in respect of the
Award shall be to Participant only. The Company shall be under no obligation to
entertain, investigate, respect, preserve, protect or enforce any actual or
purported rights or interests asserted by any creditor of Participant or any
other third party in the Award, and Participant agrees to take all reasonable
measures to protect the Company against any such claims being asserted in
respect of Participant’s Award and to reimburse the Company for any and all
reasonable expenses it incurs defending against or complying with any such
third-party claims if Participant could have reasonably acted to prevent such
claims from being asserted against the Company.

 

(b)           Transfers by the Company.  Citigroup may assign the legal
obligation to pay Participant’s vested Earned Award to Participant’s employer
without the consent of Participant.

 

6.             Right of Set Off.  Participant agrees that the Company may, to
the extent determined by the Company to be permitted by applicable law and
consistent with the requirements of Section 409A of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), retain for itself funds otherwise payable
to Participant pursuant to the Award or any award under any award program
administered by Citigroup to offset any amounts paid by the Company to a third
party pursuant to any award, judgment, or settlement of a complaint,
arbitration, or lawsuit of which Participant was the subject; to satisfy any
obligation or debt that Participant owes the Company or its affiliates; or in
the event any award is cancelled pursuant to its terms. The Company may not
retain such funds and set off such obligations or liabilities, as described
above, until such time as they would otherwise be distributable to Participant
in accordance with the applicable award terms.

 

7.             Consent to Electronic Delivery.  In lieu of receiving documents
in paper format, Participant hereby agrees, to the fullest extent permitted by
law, to accept electronic delivery of any documents that Citigroup may be
required to deliver (including, but not limited to, brochures, grant or award
notifications and agreements, account statements, and all other forms or
communications) in connection with the Award and any other prior or future
incentive award or program made or offered by Citigroup or its predecessors or
successors.  Electronic

 

10

--------------------------------------------------------------------------------


 

delivery of a document to Participant may be via a secure internet site to which
Participant has access.

 

8.             Plan Administration.  The Award described in this Agreement has
been granted subject to the terms of the DIRAP.  The Committee and its delegates
have the exclusive discretionary authority to make determinations regarding the
administration of the Award, and have the exclusive authority to establish
administrative procedures to implement the terms of the Award, including but not
limited to procedures applicable to currency exchange rates, the delivery of the
Award in the currency of Participant’s work country or countries, and the
administration of the timing of Award delivery.  Any such procedure so
established shall be conclusive and binding on Participant.

 

9.             Adjustments to Awards.

 

(a)           Capital Structure.  In the event of any change in the capital
structure of Citigroup or of a member of the Comparison Group on account of (i)
any extraordinary dividend, stock dividend, stock split, reverse stock split or
any similar equity restructuring; or (ii) any combination or exchange of equity
securities, merger, consolidation, recapitalization, reorganization, divestiture
or other distribution (other than ordinary cash dividends) of assets to
stockholders, or any other similar event affecting the capital structure of
Citigroup or a member of the Comparison Group, to the extent necessary to
prevent the enlargement or diminution of the rights of Participant, the
Committee shall make such appropriate equitable adjustments to the Award
(including the determination of TSR), which adjustments shall not require the
consent of Participant.

 

(b)           Equitable Adjustments.    If an event occurs with respect to the
Company or any member of the Comparison Group that renders, in the sole
determination of the Committee, any of the performance measures set forth in
Section 2(b) or Section 2(c) to no longer be appropriate, then the Committee
shall equitably adjust such measures to the extent necessary to carry out the
intent of the original terms of the Award (i.e., without excessively enlarging
Participant’s rights).  In the event of any material unusual or non-recurring
events affecting Average ROA or any change in applicable tax laws or accounting
principles, the Committee shall make appropriate equitable adjustments to
Average ROA and any other provision of the Award, which adjustments shall not
require the consent of Participant.

 

(c)           Modifications.  The Committee retains the right to modify the
Award if required to comply with applicable law, regulation, or regulatory
guidance (including applicable tax law) without the consent of Participant. 
Citigroup shall furnish or make available to Participant a written notice of any
modification through a brochure supplement or otherwise, which notice shall
specify the effective date of such modification.  Any other adverse modification
not elsewhere described in this Agreement shall not be effective without
Participant’s written consent.

 

(d)           Adverse Consequences.  Neither the Committee nor Citigroup shall
be liable to Participant for any additional personal tax or other adverse
consequences of any adjustments that are made to the Award.

 

10.          Taxes and Tax Residency Status.

 

(a)           Compliance.  By accepting the Award, Participant agrees to pay all
applicable taxes and to file all required tax returns in all jurisdictions where
Participant is subject to tax and/or an income tax filing requirement. To assist
Citigroup in achieving full compliance with its

 

11

--------------------------------------------------------------------------------


 

obligations under the laws of all relevant taxing jurisdictions, Participant
agrees to keep complete and accurate records of his income tax residency status
and the number and location of workdays outside his country of income tax
residency from the date of the Award until the vesting of the Award. 
Participant also agrees to provide, upon request, complete and accurate
information about his or her tax residency status to Citigroup during such
periods, and confirmation of his or her status as a (i) U.S. citizen, (ii)
holder of a U.S. green card, or (iii) citizen or legal resident of a country
other than the U.S.  Participant will be responsible for any tax due, including
penalties and interest, arising from any misstatement by Participant regarding
such information.  The Award will be subject to cancellation if Participant
fails to make any such required tax payment.

 

(b)           Withholding.  To the extent the Company is required to withhold
tax in any jurisdiction or withholds hypothetical tax under a Citigroup
Expatriate Policy, the Company will withhold from the vested portion of the
Award to the extent permitted by applicable law and Participant will be paid the
net after-tax amount.

 

(c)           Executive Performance Plan.  Any Award to a participant in the
2011 Executive Performance Plan (the “EPP”) shall be granted subject to the
terms of the EPP.

 

11.          Entire Agreement; No Right to Employment.  The DIRAP plan document
and this Agreement constitute the entire understanding between the Company and
Participant regarding the Award and supersede all previous written, oral, or
implied understandings between the parties hereto about the subject matter
hereof, including any written or electronic agreement, election form or other
communication to, from or between Participant and the Company. Nothing contained
herein or in any incentive plan or program documents shall confer upon
Participant any rights to continued employment or employment in any particular
position, at any specific rate of compensation, or for any particular period of
time.

 

12.          Compliance with Regulatory Requirements.  The Award is subject to
the applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and shall be administered and interpreted consistently with such
law and regulatory guidance, including but not limited to Section 409A and
Section 457A of the Code.

 

13.          Section 409A and Section 457A Compliance.

 

(a)           Tax Liability. Participant understands that as a result of Section
409A and/or Section 457A of the Code, if Participant is a U.S. taxpayer he could
be subject to adverse tax consequences if the Award and program documents are
not administered in accordance with the requirements of Section 409A or Section
457A. Participant further understands that if Participant is a U.S. taxpayer,
and the Award is considered to be a “nonqualified deferred compensation plan”
and Participant’s employer is considered to be a “nonqualified entity” (as such
terms are defined in Section 409A and/or Section 457A of the Code), Participant
could be subject to accelerated income recognition or other adverse tax
consequences with respect to all or a portion of the Award if Citigroup fails to
modify the Award. However, Participant acknowledges that there is no guarantee
that the Award, or any amendment or modification thereto, will successfully
avoid unintended tax consequences to Participant and that the Company does not
accept any liability therefor.

 

(b)           Specified Employees.  This Agreement may not be amended, nor may
the Award be administered, to provide for any payment of the Award to occur upon
any event that would constitute a “separation from service” (within the meaning
of Section 409A of the Code) if

 

12

--------------------------------------------------------------------------------


 

Participant is a “specified employee” (within the meaning of Treas. Reg. §
1.409A-1(i)(1)) at the time of such Participant’s “separation from service,”
unless it is provided that the distribution or payment shall not be made until
the date which is six months from such “separation from service,” or, if
earlier, the date of Participant’s death and that during such six-month deferral
period, Participant shall not be entitled to interest, or any compensation for
any loss in market value or otherwise which occurs with respect to the Award
during such deferral period.

 

14.          Arbitration; Conflict; Governing Law.  Any disputes related to the
Award shall be resolved by arbitration in accordance with the Company’s
arbitration policies. In the absence of an effective arbitration policy,
Participant understands and agrees that any dispute related to the Award shall
be submitted to arbitration in accordance with the rules of the American
Arbitration Association, if so elected by the Company in its sole discretion. In
the event of a conflict between the DIRAP plan document and this Agreement, the
DIRAP plan document shall control. This Agreement shall be governed by the laws
of the State of New York (regardless of conflict of laws principles) as to all
matters, including, but not limited to, the construction, application, validity
and administration of the Company’s incentive award programs.

 

15.          Disclosure Regarding Use of Personal Information and Participant’s
Consent.

 

(a)           Definition and Use of “Personal Information.” In connection with
the grant of the Award, and any other award under other incentive award program,
and the implementation and administration of any such program, including,
without limitation, Participant’s actual participation, or consideration by the
Company for potential future participation, in any program at any time, it is or
may become necessary for the Company to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant’s
country of employment.

 

The “personal information” that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his personal information, and may
correct or update such information, by contacting his human resources
representative or local equity coordinator.

 

Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its incentive award programs, and may be
transferred by the company that employs (or any company that has employed)
Participant from Participant’s country of employment to other Citigroup entities
and third parties located in the U.S. and in other countries. Specifically,
those parties that may have access to Participant’s information for the purposes
described herein include, but are not limited to: (i) human resources personnel
responsible for administering the award programs, including local and regional
equity award coordinators, and global coordinators located in the U.S.; (ii)
Participant’s U.S. broker and equity account administrator and trade
facilitator; (iii) Participant’s U.S., regional and local employing entity and
business unit management, including Participant’s supervisor

 

13

--------------------------------------------------------------------------------


 

and his superiors; (iv) the Committee or its designee, which is responsible for
administering the DIRAP and the Award; (v) Citigroup’s technology systems
support team (but only to the extent necessary to maintain the proper operation
of electronic information systems that support the incentive award programs);
and (vi) internal and external legal, tax and accounting advisors (but only to
the extent necessary for them to advise the Company on compliance and other
issues affecting the incentive award programs in their respective fields of
expertise). At all times, Company personnel and third parties will be obligated
to maintain the confidentiality of Participant’s personal information except to
the extent the Company is required to provide such information to governmental
agencies or other parties.  Such action will always be undertaken only in
accordance with applicable law.

 

(b)           Participant’s Consent. BY ACCEPTING THE AWARD, PARTICIPANT
EXPLICITLY CONSENTS (I) TO THE USE OF PARTICIPANT’S PERSONAL INFORMATION FOR THE
PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY, DEFERRED CASH OR
OTHER AWARD PROGRAMS (TO THE EXTENT HE IS ELIGIBLE UNDER THE TERMS OF SUCH PLAN
OR PROGRAM, AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO
THE USE, TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS
PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY
OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR OTHER AWARD,
AS DESCRIBED ABOVE.

 

***

 

14

--------------------------------------------------------------------------------


 

Appendix A

 

Example of Determination of Relative TSR

 

Company

 

TSR

Citigroup

 

1.32

Peer 1

 

1.50

Peer 2

 

1.40

Peer 3

 

1.30

Peer 4

 

1.20

Peer 5

 

1.10

Peer 6

 

0.95

Peer 7

 

0.85

Peer 8

 

0.75

 

75th percentile TSR is defined as the average TSR of Peer 2 and Peer 3 = 1.35.

50th percentile TSR is defined as the average TSR of Peer 4 and Peer 5 = 1.15.

25th percentile TSR is defined as the average TSR of Peer 6 and Peer 7 = 0.90.

 

Accordingly, the TSR of Citigroup is between the 50th percentile and the
75th percentile.

At the 50th percentile, the result of the relative TSR metric is 100% of Target
PSUs.

At the 75th percentile, the result of the relative TSR metric is 150% of Target
PSUs.

 

The relative TSR metric in this example is the linearly interpolated result, as
follows:

 

 

1.35 – 1.32

x 100% +

1.32 – 1.15  x  150%  = 142.5%

 

1.35 – 1.15

 

1.35 – 1.15

 

A Participant who is not Code Staff would receive 142.5% of half of his Target
Award PSUs, assuming that all other conditions to delivery and vesting of the
Earned Award had been satisfied.  A Participant who is Code Staff would receive
100% of half of his Target Award PSUs, assuming that all other conditions to
delivery and vesting of the Earned Award had been satisfied.

 

15

--------------------------------------------------------------------------------
